Case 4:17-cr-00094-LGW-CLR Document 51 Filed 01/19/21 Page 1 of 7




                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By CAsbell at 11:10 am, Jan 19, 2021
Case 4:17-cr-00094-LGW-CLR Document 51 Filed 01/19/21 Page 2 of 7
Case 4:17-cr-00094-LGW-CLR Document 51 Filed 01/19/21 Page 3 of 7
Case 4:17-cr-00094-LGW-CLR Document 51 Filed 01/19/21 Page 4 of 7
Case 4:17-cr-00094-LGW-CLR Document 51 Filed 01/19/21 Page 5 of 7
Case 4:17-cr-00094-LGW-CLR Document 51 Filed 01/19/21 Page 6 of 7
Case 4:17-cr-00094-LGW-CLR Document 51 Filed 01/19/21 Page 7 of 7
